DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  could read “a circumference of the toothed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (2017/0273390) in view of Chen (2019/0000187).

Regarding claim 1, Maloney discloses a construction helmet (fig.30, 17) comprising: a support frame (1000) which includes a forehead section corresponding to a user's forehead, and left and right straps (1066) extended from two sides of the forehead section respectively; and an adjustment assembly (1032) disposed between the left and right straps for adjustment of length of the left and right straps; wherein the adjustment assembly (fig.28 shows the cam slide 1052 comprises a central portion 1054, an inner flange 1056, and an outer flange 1058, a lace guide flange 1060 extends upwardly from the outer flange 1058 and has at least one lace guide opening 1062 and, in the configuration shown in FIG. 28, a second lace guide opening 1064, par [0021]). But does not disclose a base, a rotating member, a toothed disc, and two connecting strips; the base is provided with a mounting space, a positioning pin arranged at the center of the mounting space, a circular flange disposed on an outer wall of the mounting space, a positioning teeth portion formed circularly on an upper part of an inner wall of the mounting space, and two notches formed on two opposite positions of a wall of the mounting space respectively; the rotating member consists of a snap portion at the center thereof, a positioning hole disposed in the snap portion for mounting and positioning the positioning pin therein and allowing the rotating member to be mounted in the mounting space, a radial teeth portion disposed on a surface of one end of the rotating member and located around the snap portion, and the two connecting strips located corresponding to the notches for being mounted into the notches and connected to the left and right straps respectively; the toothed disc is provided with a mounting hole which the snap portion is mounted therein or released therefrom, a first teeth portion arranged around the mounting hole and used being engaged with the radial teeth portion, and at least one elastic locking tooth portion corresponding to the positioning teeth portion; an outer cap covering the base and composed of a plurality of locking and positioning member arranged at an inner wall thereof for fixing the toothed disc therein, a protruding locking block disposed on the inner wall thereof and engaged with the circular flange of the base correspondingly, and indentations on the wall thereof for allowing the connecting strips to pass through.  However, Chen teaches another similar fastener device for tightening and releasing the lace of the wearable article (fig.1).  Fig.2A-2B shows the fastener device 100 including a base 200, a rotating member 300, a toothed disc 400, and two connecting strips (two ends of the lace pass through the two lace hoes 220, respectively to be connected to the spool 300); the base is provided with a mounting space 210, a positioning pin 600 arranged at the center of the mounting space, a circular flange (fig.2A shows the flange having a plurality teeth 230 disposed inside of the wall of the space 210) disposed on an outer wall of the mounting space, a positioning teeth portion formed circularly on an upper part of an inner wall of the mounting space (fig.1A), and two notches (220) formed on two opposite positions of a wall of the mounting space respectively; the rotating member consists of a snap portion (fig.2A shows element 300 having center hole) at the center thereof, a positioning hole disposed in the snap portion for mounting and positioning the positioning pin therein and allowing the rotating member to be mounted in the mounting space (fig.3), a radial teeth portion (310) disposed on a surface of one end of the rotating member and located around the snap portion, and the two connecting strips located corresponding to the notches for being mounted into the notches and connected to the left and right straps respectively; the toothed disc is provided with a mounting hole which the snap portion is mounted therein or released therefrom, a first teeth portion (460) arranged around the mounting hole and used being engaged with the radial teeth portion, and at least one elastic locking tooth portion (470) corresponding to the positioning teeth portion; an outer cap (500) covering the base and composed of a plurality of locking (530, fig.2B) and positioning member arranged at an inner wall thereof for fixing the toothed disc therein (par 0036]), a protruding locking block (510) disposed on the inner wall thereof and engaged with the circular flange of the base correspondingly, and indentations on the wall thereof for allowing the connecting strips to pass through (510, par 0036-0037]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the fastener device for Maloney as taught by Chen, such modification would be considered a mere substituted one known fastener device another involves routine skill in the art.

Regarding claims 2-11, Maloney further discloses wherein a head cushion (1002, 1004) is disposed on the forehead section of the support frame; wherein the forehead section includes a straight segment, an upper elastic portion and a lower elastic portion extending upward and downward from the straight segment respectively; the upper elastic portion is provided with a plurality of upper elastic pieces and an upper notch is formed between the two adjacent upper elastic pieces; the lower elastic portion includes a plurality of lower elastic pieces and a lower notch is formed between the two adjacent lower elastic pieces; the upper notches and the lower notches are arranged in a staggered manner; the left side and the right side of the forehead section are both provided with an upper hole and a lower hole while the head cushion is provided with fasteners for being fastened with the upper and the lower holes correspondingly (fig.27-30); wherein a circumference of the toothed disc is provided with a nick while the inner wall of the outer cap is provided with a protruding block corresponding to the nick; the toothed disc is able to rotate along with the outer cap by the protruding block being mounted and locked in the nick (fig.2A-2B of Chen); wherein the connecting strip is provided with a connecting hole used for connection with the strap (figs of Chen); wherein the connecting strip is extending from the rotating member integrally (figs of Chen); wherein two wings are extending from two sides of the base respectively and attached to a user's head for positioning (figs of Chen and Maloney); wherein elastic curved portions are formed on connection between the upper elastic portion and the straight segment as well as connection between the lower elastic portion and the straight segment (figs of Chen and Maloney); a circumference of the toothed disc is provided with a nick while the inner wall of the outer cap is provided with a protruding block corresponding to the nick; the toothed disc is able to rotate along with the outer cap by the protruding block being mounted and locked in the nick (figs of Chen and Maloney); wherein the connecting strip is provided with a connecting hole used for connection with the strap (figs of Chen and Maloney); wherein the connecting strip is extending from the rotating member integrally (figs of Chen and Maloney); wherein two wings are extending from two sides of the base respectively and attached to a user's head for positioning (figs of Chen and Maloney).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732